Citation Nr: 1129103	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a vision disability, to include macular degeneration.

2.  Entitlement to service connection for Posttraumatic Stress Disorder (PTSD) with depression.

3.  Entitlement to service connection for a psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 until June 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2007.  The transcript of the hearing is of record.

The issue of entitlement to service connection for a psychiatric disorder, other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On February March 3, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of service connection for a vision disability, to include macular degeneration, is requested.

2.  In a rating decision of January 2010, the Veteran's claim of entitlement to service connection for PTSD with depression was granted.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of service connection for a vision disability, to include macular degeneration have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for dismissal of the issue of service connection for PTSD with depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In March 2010, VA received a statement from the Veteran indicating his intention to withdrawn his appeal relating to entitlement to service connection for a vision disability, to include macular degeneration.  Thus there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and the Board does not have jurisdiction to review the appeal.  The appeal is dismissed.

Dismissal

In a March 2008 decision, the Board addressed the issues of service connection for PTSD and service connection for psychiatric disorder to include depression, anxiety and panic attacks.  Specifically, these issues were remanded for additional development.  Research was conducted regarding the Veteran's alleged PTSD stressors, and in April 2009 the Veteran underwent a VA examination.  Based in part on this development, the Appeals Management Center (AMC) issues a rating decision in January 2010 establishing service connection for PTSD with depression, and granting a 70 percent evaluation.  This rating decision was not appealed by the Veteran and it is final.

Although the Veteran did not appeal from the January 2010 rating decision, the matter of entitlement to service connection for PTSD was certified to the Board on a VA From-8 in February 2010.  The Board also notes that on a written brief presentation sent to VA by the Veteran's representative, the issue of evaluation for PTSD was among those identified as currently on appeal.

The Board has reviewed the record and finds that the January 2010 grant of service connection for PTSD with depression represents a full grant of the benefit sought by the Veteran.  Accordingly there remain no allegations of errors of fact or law for appellate consideration with respect to the issue and, as the Board does not have jurisdiction to review the appeal, the appeal is dismissed.


ORDER

The appeal for service connection for a vision disability, to include macular degeneration, is dismissed.

The appeal for service connection for PTSD is dismissed.



REMAND

In its March 2008 decision, the Board identified, and remanded, the issue of service connection for a psychiatric disorder, other than PTSD, to include anxiety and panic attacks.  In a rating decision of January 2010, entitlement to service connection for PTSD with depression was established by the AMC.  In the last paragraph of that decision, it was indicated that "the issue of entitlement to service connection for a psychiatric disorder to include depression, anxiety and panic attacks is also considered to have been granted."  The February 2010 certification of issues to the Board, listed the issue of service connection for "anxiety/panic attacks."

The Board thus finds that the January 2010 rating decision is unclear with regard to what, precisely, service connection has been established for.  While the body of the decision describes "a psychiatric disorder to include depression, anxiety and panic attacks," the "Decision" section indicates that service connection has only been established for PTSD with depression.

Accordingly, the case is REMANDED for the following action:

The Agency of Original Jurisdiction should clarify the rating decision of January 2010.  If service connection has been effectively granted for psychiatric disorder to include depression, anxiety and panic attacks, that fact should be established and recorded within the appropriate sections of the rating decision.

The Agency of Original Jurisdiction should review its certification procedures and make appropriate efforts not to recertify issues that have been granted or already addressed by the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


